Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 24 October 1783
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


          Sir
            Amsterdam the 24th. October 1783.
          We have the honour to acknowledge the Receipt of yoúr Esteemed favoúr of 14th. Instant. by which we observe with much Sorrow the Attack of a fever yoúr Excelly. has been troubled with, We hope it will not have been of any Continuance, but that we Shall Soon have the pleasúre to be informed of yoúr Excelly. being Restored to perfect health.
          Our Last to yoúr Excelly. was of the 16th. Instt., but as we fear Said Letter will not have Reached yoúr hands before yoúr departure to London, we inclose herein its Copy for yoúr Excelly’s. perusal—. and as we Crave reference to it; we have the honoúr in Compliance to yoúr Excellys. desire to advice you, that the Number of Obligations Remaining to be disposed of are 1768.—.
          Allways disposed to be of any Service to your Excelly. we are going to Lodge a Credit in yoúr Excelly’s. favoúr at Messs. C. & Rd. Puller in London, with Order to pay yoúr Excelly. whatever Sum of Money yoúr Excelly. maybe Wanted.—
          As we Can’t See yoúr Excells. Coming to Amsterdam Will occasion any benefit to the Loan, we think if your Excelly. particular business does not necessarily Require this Turn, yoúr Excellency may for the benefit of his health, renounce to the fatigues of Such a Voiage.
          We Remain Always with the Sincerest Esteem / Sir / Yoúr Excellys. most obedt. / most humble Servants.
          Wilhem & Jan Willink
            Nichs. & Jacob van Staphorst
            de la Lande & fynje
        